PER CURIAM.
We affirm the summary final judgment entered as to Count I and II, but decline to consider Count IV. The order directed to Count IV is not appealable per Rule 9.130 or Rule 9.030, Florida Rules of Appellate Procedure. White Palms of Palm Beach, Inc., v. Fox, 525 So.2d 518 (Fla. 4th DCA 1988); Russell v. Russell, 507 So.2d 661 (Fla. 4th DCA 1987); Paint v. Pompano Beach Bank & Trust Co., 208 So.2d 152 (Fla. 4th DCA 1968). Consideration of all of the issues and arguments raised by appellant establishes that there are no genuine issues of fact left to be resolved and that the lower court correctly resolved Counts I and II.
AFFIRMED as to Counts I and II, and DISMISSED as to Count IV.
GLICKSTEIN and GARRETT, JJ., and KAHN, MARTIN D., Associate Judge, concur.